                                                                                    1
                                                                                    2
                                                                                    3
                                                                                    4
                                                                                    5
                                                                                    6                                  UNITED STATES DISTRICT COURT
                                                                                    7                                EASTERN DISTRICT OF CALIFORNIA
                                                                                    8
                                                                                    9 TIM EURE, on behalf of himself, all others            Case No.: 16-cv-00324-MCE-AC
                                                                                      similarly situated, and on behalf of the general
                                                                                   10 public,                                               Assigned to the Honorable Morrison C.
                                                                                                                                            England, Jr.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                         Plaintiff,
                                                                                                                                            ORDER GRANTING STIPULATION TO
                                                                                   12          vs.                                          AMEND THE CLASS ACTION
                                                                                                                                            SETTLEMENT AGREEMENT
REED SMITH LLP




                                                                                   13 RYDER INTEGRATED LOGISTICS, INC., a
                                                                                      Corporation; RYDER DEDICATED                          Filed: April 20, 2015
                                                                                   14 LOGISTICS, INC., a Corporation; and DOES 1-           Removed: February 17, 2016
                                                                                      100, inclusive,
                                                                                   15
                                                                                                         Defendants.
                                                                                   16
                                                                                   17
                                                                                   18          Pursuant to Plaintiff TIM EURE (“Plaintiff”) and Defendants RYDER INTEGRATED

                                                                                   19 LOGISTICS, INC. and RYDER DEDICATED LOGISTICS, INC. (“Defendants”) (collectively, the
                                                                                   20 “Parties”) Stipulation and Amendment to the Class Action Settlement (ECF No. 40), and GOOD
                                                                                   21 CAUSE APPEARING, IT IS HEREBY ORDERED as follows:
                                                                                   22          1.     Without affecting the finality of the Order granting Plaintiff’s Unopposed Motion For

                                                                                   23 Final Approval Of Class Action Settlement (ECF No. 38), the Court finds that the amendment to the
                                                                                   24 Settlement Agreement falls within the range of reasonableness and is fair, just, and adequate and no
                                                                                   25 further notice to the Class shall be required.
                                                                                   26          2.     Sums from all uncashed settlement checks shall be distributed to the California State

                                                                                   27 Controller’s Office—Unclaimed Property, rather than the California Department of Industrial
                                                                                   28 Relations—Unclaimed Wage Fund.

                                                                                                                                         –1–
                                                                                            ORDER GRANTING STIPULATION TO AMEND THE CLASS ACTION SETTLEMENT AGREEMENT
                                                                                    1         3.     Paragraph 55 of the Class Action Settlement Agreement shall be amended and

                                                                                    2 modified as follows:
                                                                                                     Any Settlement Payment that remains uncashed after one hundred
                                                                                    3                eighty (180) days of disbursement shall be void and the Settlement
                                                                                                     Administrator shall pay the funds represented by such un-
                                                                                    4                redeemed checks to the California State Controller’s Office—
                                                                                                     Unclaimed Property, with an identification of the Class Member
                                                                                    5                to whom the funds belong. In that event, the Class Member
                                                                                                     nonetheless shall be bound by the terms of this Agreement.
                                                                                    6
                                                                                             IT IS SO ORDERED.
                                                                                    7
                                                                                      Dated: April 15, 2019
                                                                                    8
                                                                                    9
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                   12
REED SMITH LLP




                                                                                   13
                                                                                   14
                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                                                                      –2–
                                                                                           ORDER GRANTING STIPULATION TO AMEND THE CLASS ACTION SETTLEMENT AGREEMENT
